I concur in the judgment.
[2] The respondents, as to whom the action was dismissed, were three defendants whose individual stockholder's liability, as to each respondent, was less than two thousand dollars. These causes of action, therefore, were not within the jurisdiction of the superior court. These facts are shown by appellant's complaint.
[3] The alleged controversy, stated in the second count of the complaint, related only to an item of evidence not relevant to the fact of respondents' liability as stockholders. It was a controversy touching solely upon the amount for which they were liable. That issue could be determined in an action to recover judgment in the court having jurisdiction of such action against respondents, just as well as in the superior court.
[4] And if it be contended that the dismissal for want of jurisdiction was erroneous because the court did have *Page 71 
jurisdiction for the purposes of a declaratory judgment, I think that (without answering that question) there is, at all events, one sufficient answer to that contention. The order sustaining the demurrer of respondents "as to jurisdiction", rested primarily upon the fact that plaintiff had not stated, against respondents, a claim amounting to a sum within the jurisdiction of the court. Having so determined, the court had at least a discretionary authority to decline to exercise against respondents the power given by statute concerning declaratory judgments. This discretion is vested in the court by the direct terms of the statute. (Code Civ. Proc., sec. 1061.)
Houser, J., concurred.